                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                               NO. 3:16-cv-750-GCM

 UNITED STATES OF AMERICA, ex rel.
 JOHN DOE,

                   Plaintiff,

 v.
                                                         ORDER
 CHARLOTTE MECKLENBURG
 HOSPITAL AUTHORITY and
 METROLINA NEPHROLOGY
 ASSOCIATES, P.A.,

                   Defendants.



       THIS MATTER IS BEFORE THE COURT on the Motion for Admission Pro Hac

Vice concerning Jason Paul Mehta, filed July 9, 2019 (Doc. No. 15).

       Upon review and consideration of the Motion, which was accompanied by submission of

the necessary fee, the Court hereby grants the motion.

       In accordance with Local Rule 83.1(B), Mr. Mehta is admitted to appear before this court

pro hac vice on behalf of Defendant, Charlotte Mecklenburg Hospital Authority.

       IT IS SO ORDERED.


                                         Signed: July 11, 2019
